               IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      JONESBORO DIVISION

JESSICA CHANDLER, ADAM KING, and
DAWNSHELL BUNTING on behalf of
themselves and all others similarly situated                    PLAINTIFFS

v.                      No. 3:18-cv-43-DPM

ARVESTBANK                                                      DEFENDANT

                           JUDGMENT
     The case 1s dismissed with prejudice based on the parties'
stipulation.



                                     D.P. MarshalJr.
                                     United States District Judge

                                       /() r-1/"wf/   :)..0/9
